DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The double patenting rejection that was set forth in the preceding Office action has been withdrawn in light of the terminal disclaimer submitted on Jan. 27, 2022.
The following references are noted.
US Patent No. 5,068,255 A to Harris describes a process of making copolymer beads (e.g. see Example 1 at col. 14, l. 10 to col. 15, l. 22) comprising polymerizing a monofunctional and a difunctional monomer (see col. 14, l. 16) and adding a mixture of divinylbenzene and styrene for 10 hours (see col. 14, ll. 25-30). Harris does not disclose the extent of polymerization of the monomers in monomer droplets at the beginning or at the end of the addition.
US Patent No. 5,607,533 to Kato describes a process of making resin grains (see Synthesis Example 2 at col. 113, l. 35 to col. 114, l. 19) comprising polymerizing a monofunctional and a difunctional monomer and adding the same mixture over a period of one hour. Kato does not disclose the extent of polymerization at the end of the addition.
US Patent Application Publication No. 2010/0144956 A1 to Najima describes a process of making resin particles (see ¶¶ [0111]-[0113]) comprising polymerizing monofunctional monomers including styrene and multifunctional acrylates (see ¶ [0111]) and adding the same mixture over a period of two hours (see ¶ [0112]).  Najima does not disclose the extent of polymerization at the beginning or at the end of the addition.
The examiner is unaware of any prior art that describes or suggests the claimed processes. Claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764